UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT
                                           
No. 92-2220

                   IN RE ULPIANO UNANUE CASAL,

                             Debtor,

                                     

                 GERARDO A. QUIROS LOPEZ, ET AL.,

                      Plaintiffs, Appellees,

                                v.

                  ULPIANO UNANUE CASAL, ET AL.,

                      Defendants, Appellees,

                                     

             LILIANE UNANUE, EMPEROR EQUITIES, INC.,

                     Defendants, Appellants.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

          [Hon. Jos  Antonio Fust , U.S. District Judge]
                                                       

                                           

                              Before

                       Breyer, Chief Judge,
                                          

                          Selya and Cyr,

                         Circuit Judges.
                                       

                                           

   Andr s  Guillemard-Noble, with whom Harvey B. Nachman and The Law
                                                                    
Offices of Harvey B. Nachman were on brief for defendants, appellants.
                          

   Arturo J. Garc a-Sol , with whom Dora M. Penagar cano, McConnell,
                                                                    
Vald s,  Kelley, Sifre, Griggs &  Ruiz-Suria were on  brief for plain-
                                          
tiffs, appellees.
   Carlos Lugo  Fiol,  Assistant Solicitor  General,  Department  of
                    
Justice, with whom Reina Colon De Rodr guez, Acting Solicitor General,
                                         
was on brief for intervenor.

                                           

                           July 7, 1993
                                           

          CYR,  Circuit Judge.   Liliane  Unanue ("Liliane")  and
          CYR,  Circuit Judge.
                             

Emperor Equities, Inc.  ("Emperor") challenge the constitutional-

ity of various provisional remedies imposed by a bankruptcy court

pursuant to P.R.  Laws Ann. tit. 32  App. III, R.56  et seq.   We
                                                            

lack jurisdiction over most of their claims, and find no merit in

the others.

                                I

                            BACKGROUND
                                      

          Ulpiano Unanue Casal ("Unanue"), a former  chief execu-

tive  officer of Goya Foods ("Goya"), filed a voluntary chapter 7

petition in  August 1990,  scheduling  liabilities totaling  $1.1

million and assets of  nominal value.  Goya, a  creditor, charged

that  Unanue was continuing to  lead a life  of luxury, traveling

between  seven "fabulously  furnished"  apartments  which he  had

fraudulently transferred to Liliane, his wife, prior to bankrupt-

cy.   After extensive discovery, Goya moved for leave to commence

an adversary proceeding, in the name  and behalf of the chapter 7

estate,  see  11 U.S.C.   503(b)(3)(B),  against  Liliane and  E-
            

mperor,  a shell  corporation apparently  controlled  by Liliane.

Although  Liliane and Emperor were served with the Goya motion in

July 1991, neither responded.

          On August  24, 1991, Goya learned that Emperor had sold

one of Unanue's former  condominium apartments some months earli-

er, in May  1991, netting approximately $400,000.   Goya promptly

                                3

renewed its motion for leave to commence adversary proceedings on

behalf of the chapter  7 estate, and sought an immediate ex parte
                                                                 

order of attachment on the apartment-sale proceeds, alleging that

the  proceeds were assets of the chapter  7 estate and at risk of

removal from the jurisdiction.   On September 4, 1991, the  bank-

ruptcy court authorized Goya to commence an adversary proceeding,

and  issued an  ex parte order  of attachment under  P.R. Rule 56
                        

("September 4  order").1   On September 9,  Goya provided  appel-

lants  with copies  of  the summons,  complaint,  and motion  for

provisional remedies.

          In the course  of executing the writ  of attachment, it

was discovered  that Liliane had  transferred most of  the apart-

ment-sale proceeds  to a  Swiss bank  account.  On  September 12,

1991, alarmed by the  apparent removal of the sale  proceeds from

the  jurisdiction, Goya  sought  additional provisional  remedies

under Rule 56, including  "cautionary notices" and a "prohibition

against alienation" of  Liliane's remaining properties in  Puerto

Rico,  Paris, New  York and Spain.   After notice  to Liliane and

Emperor, and a hearing  on appellants' constitutional claims, the

bankruptcy  court authorized the  additional provisional remedies

on September 26 ("September 26 orders").

                    

     1Federal Rule  of Civil Procedure 64 is applicable in adver-
sary proceedings.  See Fed. R. Bankr. P. 7064.  Thus, provisional
                      
remedies are available in an adversary proceeding, see id. 7001 &
                                                          
7064,  "under the circumstances and in the manner provided by the
law of  the state in which  the district court is  held," Fed. R.
Civ. P. 64.

                                4

          The September 4 and  September 26 orders were  appealed

to the district court on the ground that the provisional remedies

imposed  by  the  bankruptcy  court were  unconstitutional  under

Connecticut v. Doehr, 111  S. Ct. 2105 (1991).   The Commonwealth
                    

of Puerto  Rico intervened.  See  28 U.S.C.   2403(b).   The dis-
                                

trict court upheld the challenged provisional remedies, see In re
                                                                 

Unanue  Casal, 144 B.R. 604 (D.P.R. 1992), and the present appeal
             

followed.

                                II

                      THE SEPTEMBER 4 ORDER
                                           

          Although the parties have not done  so, we inquire into

our  jurisdiction to entertain the interlocutory appeal of the ex
                                                                 

parte order entered on September 4.  See In re Spillane, 884 F.2d
                                                       

642, 644 (1st  Cir. 1989); In  re Recticel Foam  Corp., 859  F.2d
                                                      

1000, 1002 (1st Cir. 1988) ("a court has an obligation to inquire

sua sponte into its subject matter jurisdiction").  The courts of
          

appeals  may  derive  jurisdiction  to review  a  district  court

appellate order in a bankruptcy case from either of two statutory

sources:  (1)  the bankruptcy  appeal provisions of  28 U.S.C.   

158(d); or (2) the  interlocutory appeal provisions in  28 U.S.C.

  1292 applicable  to civil  actions generally.   See Connecticut
                                                                 

Nat'l Bank v.  Germain, 112 S. Ct. 1146 (1992).2   We trace these
                      

avenues of appeal in turn.

                    

     2Germain  rejected  the widely  held view  that 28  U.S.C.  
             
158(d)  affords the only avenue  of appeal from  a district court
appellate order in a  bankruptcy case.  Compare, e.g.,  In re GSF
                                                                 
Corp., 938 F.2d 1467, 1473 n.4 (1st Cir. 1991).
     

                                5

                                6

A.   Section 158(d)
                   

          Section 158(d) affords a right  of appeal to the courts

of  appeals from  all  "final decisions,  judgments, orders  [or]
                             

decrees"  entered by district courts in bankruptcy cases.  See 28
                                                              

U.S.C.   158(d)  (emphasis  added).   It  is often  difficult  to

determine  what constitutes  a  "final" judgment  or order  under

section 158(d).  There is somewhat less difficulty in doing so in

an adversary  proceeding, however, as the  finality determination

in  such proceedings  "closely resembles  [that] in  'an ordinary

case [between  the parties]  in a district  court.'"  In  re Har-
                                                                 

rington, No.  92-2212 (1st Cir. Apr. 26, 1993), slip op. at 4 n.3
       

(quoting In re Public Serv. Co.,  898 F.2d 1, 2 (1st Cir. 1990)).
                               

Accordingly, a district court order in an adversary proceeding is

not  appealable as of  right under section 158(d)  unless it ends

the entire adversary proceeding "on the merits and leaves nothing

for the court to do but enter the judgment."  See Stringfellow v.
                                                              

Concerned  Neighbors in Action, 480 U.S. 370, 375 (1987) (quoting
                              

Catlin v. United States, 324 U.S. 229, 233 (1945)).
                       

          Even though  a somewhat loosened  standard of  finality

obtains in bankruptcy appeals, on  a showing of "special justifi-

cation," see Harrington, supra,  at 3, 4 n.3, the  exceptions are
                              

narrowly  limited in order to  avoid piecemeal review.  Neverthe-

less, as  in  an ordinary  civil action,  the "collateral  order"

doctrine established in Cohen v. Beneficial Industrial Loan Corp,
                                                                

337  U.S. 541 (1949),  is applicable to an  appeal from an inter-

locutory  order entered  in an  adversary  proceeding, see  In re
                                                                 

                                7

Martin,  817 F.2d 175, 178  (1st Cir. 1987),  where the non-final
      

order is, inter alia, "effectively  unreviewable on appeal from a
                    

final  judgment," see In  re Newport Sav. &  Loan Assn., 928 F.2d
                                                       

472,  474 (1st Cir. 1991) (quoting Van Cauwenberghe v. Biard, 486
                                                            

U.S. 517 (1988)).

          On  this  reasoning,  we  must decline  review  of  the

September  4  order, as  "non-final"  under section  158(d).   We

adhere  to our earlier holding that an interlocutory order allow-

ing an  attachment to remain in place  is not an appealable "col-

lateral order," since  "'the rights  of all parties  can be  ade-

quately protected  while the  litigation on  the main  claim pro-

ceeds.'"   Lowell Fruit Co. v. Alexander's Market, Inc., 842 F.2d
                                                       

567,  569 (1st  Cir.  1988) (per  curiam)  (quoting Swift  &  Co.
                                                                 

Packers  v. Compania Colombiana  del Caribe, S.A.,  339 U.S. 684,
                                                 

689 (1950));  the district court provided  adequate protection of

appellants'  rights  in  the  present case  by  conditioning  its

September 4  attachment  order on  Goya's  posting  of a  $50,000

surety bond, and there is no indication that appellants' property

is  at further significant risk or peril.  Moreover, the validity

of the  September 4 attachments  remains subject to  challenge on

eventual  appeal from  a  final judgment,  even  if the  claimant

prevails.  See Lowell  Fruit, 842 F.2d at 570 (citing  Drys Ship-
                                                                 

ping  Corp. v.  Freights,  Sub-Freights, Charter  Hire, 558  F.2d
                                                      

1050,  1052 (2d  Cir. 1977)).   In  the meantime,  appellants can

secure  release of the attached property by posting a surety bond

of their own, see P.R. Rule 56.3, its cost presumably recoverable
                 

                                8

from  the claimant  in the  event the  defendant prevails  on the

underlying claim.  Cf.  Lowell Fruit, 842 F.2d at  570 (Massachu-
                                    

setts law).  Given these procedural and remedial  safeguards, the

present  case  clearly falls  within  the rule  in  Lowell Fruit:
                                                                

"'[a]lthough the imposition of  provisional remedies may impose a

hardship    an unjust  hardship if the imposition is  improper   

the hardship is not so substantial as to justify wasting judicial

resources  through  piecemeal  appeal.'"   Id.  at  569  (quoting
                                              

Trustees  of HMG  v.  Compania  Aseguradora Inter-Americana  S.A.
                                                                 

Panama, 672 F.2d 250, 251 (1st  Cir. 1982) (per curiam)).
      

B.   Section 1292
                 

          We also  lack jurisdiction  over the  September 4 order

under 28 U.S.C.   1292(a)(1), which permits interlocutory appeals

of   district  court  orders  "granting,  continuing,  modifying,

refusing  or  dissolving  injunctions."    Traditionally, section

1292(a)(1) has been construed narrowly, in light of  its language

and  its potential  for eroding  the "finality"  doctrine.   See,
                                                                

e.g.,  Carson v. American Brands,  Inc., 450 U.S.  79, 84 (1981);
                                       

Kartell  v. Blue Shield of Massachusetts, Inc., 687 F.2d 543, 551
                                              

(1st Cir. 1982); see also Sierra Club v. Marsh, 907 F.2d 210, 214
                                              

(1st  Cir. 1990)  ("we are  unwilling to  adopt a  more expansive

reading of  section 1292(a)(1) than is  logically required"); see
                                                                 

generally  16  Charles A.  Wright  et al.,  Federal  Practice and
                                                                 

Procedure  (1977 & 1992 supp.) [hereinafter:  Wright & Miller] at
                                                             

  3921  n.10.   Thus,  "[f]or  historical reasons,  court-ordered

'attachments,'  even  where  coercive  and  designed  to  protect

                                9

ultimate  relief, are  typically  considered to  be 'legal,'  not

'equitable' in  nature, and  therefore are not  'injunctions' for

  1292(a)(1) purposes."   Bogosian v.  Woloohojian Realty  Corp.,
                                                                

923 F.2d  898, 901  (1st Cir.  1991);  see also  Wright &  Miller
                                                                 

  3922 n.46.   Moreover, where  the challenged order  is not  ex-

pressly  captioned  as  an  injunction, see  Feinstein  v.  Space
                                                                 

Ventures, Inc., 989 F.2d  49 (1st Cir. 1993), "a  litigant [must]
              

show that an interlocutory order of the district court might have

a 'serious, perhaps irreparable  consequence,' and that the order

can  be  'effectually  challenged'  only  by  immediate  appeal."

Carson, 450  U.S. at 84  (quoting Baltimore Contractors,  Inc. v.
                                                              

Bodinger, 384 U.S. 176,  181 (1955)); see also Kartell,  687 F.2d
                                                      

at 551; Bogosian,  923 F.2d at 901 (noting "serious consequences"
                

necessary for appealability).

          In the  present case, the September 4  order, captioned

as an "attachment," possesses all essential characteristics of an

"attachment"  under Puerto Rico law:   it is directed to the U.S.

Marshal, rather  than appellants, and its  execution subjects the

attached  property to the jurisdiction of the court.  We conclude

that the September 4 order  comes within the "attachments" excep-

tion to  appealability under  section 1292(a)(1).   See Bogosian,
                                                                

923 F.2d at 901.  Moreover, even were we to treat the September 4

order  as an  "injunction" under  section 1291(a)(1),  appellants

have  not shown  that  the order  is  insusceptible of  effective

vindication following final judgment,  see Lowell Fruit, 842 F.2d
                                                       

at 569-70, and therefore  have not made the showing  of "serious,

                                10

perhaps  irreparable  consequences"  required  for  interlocutory

review.  See Carson, supra;  see also Navarro-Ayala v. Hernandez-
                                                                 

Colon, 956 F.2d 348, 350 (1st  Cir. 1992) ("Even if we assume the
     

dubious proposition  that [the  challenged] order . . .  could be

considered  an injunction,  for an  injunction to  be immediately

appealable it  must have  a 'serious, perhaps  irreparable conse-

quence'") (citation omitted); Chronicle  Pub. Co. v. Hantzis, 902
                                                            

F.2d  1028, 1031 (1st  Cir. 1990) ("[e]ven  were the [challenged]

order to be deemed an injunction under   1292(a)(1), interlocuto-

ry review would be permissible only upon a showing that the order

will have a 'serious,  perhaps irreparable consequence,' and that

the  order  can be  'effectually  challenged'  only by  immediate

appeal") (citation omitted).

C.   Section 1292(b)
                    

          Finally, appellants' challenge to the September 4 order

presents  no occasion  for interlocutory  review under  28 U.S.C.

  1292(b), which permits  the courts of  appeals to entertain  an

interlocutory appeal  on a  district court's  certification "that

[the challenged]  order involves a controlling question of law as

to which there  is substantial ground  for difference of  opinion

and  that  an immediate  appeal  from  the  order may  materially

advance the  ultimate termination of  the litigation."   The dis-

trict  court did not purport to certify the September 4 order for

                                11

immediate appeal,3 and,  in any case, a court  of appeals may not

exercise  its discretion  to  entertain  an interlocutory  appeal

under section 1292(b) unless  the appellant requests it to  do so

within  ten days  after entry  of the  district court  order from
                

which  appeal is  sought.   No such  timely request  was made  by

appellants.   "[T]he  statute's ten-day limit  is jurisdictional,

which is  to say  that the law  does not  permit us to  forgive a

party's failure to comply."  Rodriguez v. Banco Central, 917 F.2d
                                                       

664, 668 (1st Cir. 1990).

                               III

                     THE SEPTEMBER 26 ORDERS
                                            

          The  September 26 orders,  authorizing  the  filing  of

"cautionary notices"  against  appellants' real  properties,  and

prohibiting their  alienation by  appellants, present  a somewhat

closer question.   On the  one hand, the  "cautionary notice,"  a

creature of Puerto Rico  law, is roughly analogous to  the Anglo-

                    

     3The district court opinion  stated:  "should the bankruptcy
court's  orders be  deemed interlocutory,  we would  have granted
                                                         
leave to appeal  these orders because of  the important constitu-
tional  issues they  raise."   144  B.R.  at 608,  n.4  (emphasis
added).  The quoted statement appears in a footnote discussion of
the  district court's interlocutory  appellate jurisdiction under
                     
28 U.S.C.   158(a).  See also 28 U.S.C.   157.  In relevant part,
                             
  158(a) states:  "The district courts . . . shall have jurisdic-
tion . . ., with leave of the [district] court, from interlocuto-
ry orders and decrees[] of bankruptcy judges entered in cases and
proceedings referred  to the bankruptcy judges  under section 157
of  this title."  Thus, in context, the district court's footnote
did  not  purport to  be a    1292(b)  certification, nor  did it
certify that "an immediate  appeal [to the court of  appeals] may
materially  advance the  ultimate  termination of  the litigation
. . . ."  28 U.S.C.   1292(b).

                                12

American  notice  of lis  pendens, see  Cruz  La Corte  v. Mojica
                                                                 

Sandoz,  109 D.P.R. 354 (1980); see also Correa Sanchez v. Regis-
                                                                 

trar, 113  D.P.R.  581,  13  O.T. 750,  760  (1982)  ("cautionary
    

notice"  is recorded in Registry  of Property for primary purpose

of  subjecting property to the remedy obtained in a pending legal

proceeding).   Orders  imposing lis  pendens have been  viewed as
                                            

"attachments" for  section 1292(a)  purposes.  See  Rosenfeldt v.
                                                              

Comprehensive Acctg. Serv. Corp., 514 F.2d 607, 609 n.2 (7th Cir.
                                

1975)  (Stevens, J.); but cf.  Beefy King Int'l,  Inc. v. Veigle,
                                                                

464 F.2d 1102,  1104 (5th  Cir. 1972) (per  curiam) (holding  lis
                                                                 

pendens analogous to injunction under Florida law).  On the other
       

hand, a "prohibition against alienation" seems closely akin to an

injunction;  it is directed to appellants personally, enforceable

by contempt, and "'designed to accord or protect,  some or all of

the  substantive relief  sought' in  the action."   Bogosian, 923
                                                            

F.2d  at 901 (quoting 16 Wright & Miller    3922 at 10, 26).  The
                                        

fact  that the September 26  orders are not  captioned as injunc-

tions, and that  the district court and  the parties consistently

treated them  as attachments, is relevant but  not dispositive of

their appealability  under section  1292(a)(1).   See  Manchester
                                                                 

Knitted  Fashions, Inc.  v. Amalgamated  Cotton Garment  & Allied
                                                                 

Industries  Fund, 967 F.2d 688, 690 (1st Cir. 1992) ("we consider
                

the  substantial effect of the order . . . in deciding whether an
                       

appeal is available"  under   1292(a)(1))  (emphasis added);  cf.
                                                                 

Teradyne, Inc. v. Mostek Corp.,  797 F.2d 43, 47 (1st Cir.  1986)
                              

(where  an  order has  attributes of  both  an attachment  and an

                                13

injunction, treatment by district court and parties is "factor to

be  considered" for  purposes of  appealability).   And it  is at

least  conceivable,  notwithstanding the  $1 million  surety bond

posted by Goya, that appellants might be able to assert "serious,

perhaps irreparable" consequences from the prohibition on aliena-

tion of  properties having a  stated value approximating  $7 mil-

lion.

          We need not  delve into the matter, however,  as appel-

lants' constitutional challenge to  the September 26 orders would

fail on  the merits even if appealable  under section 1292(a)(1).

See  Norton v.  Mathews, 427  U.S. 524,  532 (1976)  (where party
                       

requesting dismissal based on  lack of jurisdiction clearly would

prevail  on the  merits,  court may  bypass close  jurisdictional

question).    Appellants'  constitutional challenge  is  based on

Connecticut  v. Doehr, 111 S.  Ct. 2105, which  held that, absent
                     

exigent  circumstances,  "[a] plaintiff's  interest  in attaching

. . .  property does not justify the burdening of [a defendant's]

ownership rights without a hearing to determine the likelihood of

recovery."   Id. at 2115.   Here, however,  appellants were given
                

notice  and a hearing prior  to the issuance  of the September 26

orders.  At the hearing, Goya demonstrated a  reasonable "likeli-

hood of recovery," based on (1) the dates of appellants' purchase

of  the various properties;  (2) sudden  changes in  the debtor's

cash  position around  the times  of these purchases;  (3) appel-

lants' repeated refusals to identify other sources of funding for

their acquisition  of these properties;  (4) appellants' apparent

                                14

attempt  to remove assets from the jurisdiction at about the time

Goya  commenced its  investigation into  the debtor's  connection

with those assets; and (5) the debtor's apparent past involvement

in appellants'  financial affairs.   Appellants, for  their part,

presented little  or no rebuttal evidence,  preferring to reserve

their  right to  present  their case  at trial.   Doehr  does not
                                                       

require  a trial on the merits prior  to the issuance of a provi-

sional remedy.   Appellants were afforded due process  before the

September 26  orders issued.  See  id.  We  therefore reserve for
                                      

another day  the question  whether a "cautionary  notice," linked

with  a "prohibition  against  alienation" of  real property,  is

appealable as an injunction under 28 U.S.C.   1292(a)(1).

                                IV

                            CONCLUSION
                                      

          The appeal  of the  September 4 order of  attachment is

dismissed for  lack of jurisdiction, without  prejudice to appel-

lants'  right to  renew their  constitutional challenge  upon the

conclusion of the pending adversary proceeding.  The due  process

challenge  to the September 26 orders imposing "cautionary notic-

es" and a "prohibition against alienation" of appellants' proper-

ties is denied on the merits.

          Dismissed, in part, for lack of jurisdiction; affirmed,
                                                                 

in part, on the merits.  Costs to appellees and intervenor.
                                                          

                                15